Citation Nr: 1209320	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and schizophrenia.  

2.  Entitlement to an effective date earlier than March 27, 2000, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1971 to July 1973 and from November 1974 to November 1977.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2007 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied a claim for service connection for PTSD and found that no new and material evidence had been received to reopen the claim for schizophrenia.  

At the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337  ). 

Here, the RO denied service connection for "a personality disorder claimed as a nervous condition" in August 1993.  A claim for service connection for schizophrenia (claimed as a nervous disorder) was denied in November 2004.  The rating decision reflects that the RO did not consider whether the Veteran may have been entitled to service connection for PTSD at that time. The Veteran subsequently filed a claim in September 2006 for service connection or PTSD, which he described as a nervous disorder, and schizophrenia.  Just as in his previous claims, the Veteran maintains that he suffers from a chronic psychiatric disorder as a result of his active service.  The claims were denied in an August 2007 rating decision.  Although the Veteran's current claim seems to be focused on his claim for service connection for PTSD, the Board will broaden his claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran filed a notice of disagreement in May 2003 to the April 2003 denial of the Veteran's claim for an effective date earlier than March 27, 2000 for the grant of nonservice-connected pension benefits.  The Veteran is entitled to a statement of the case (SOC).  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of an SOC.  On remand, issue an SOC for an earlier effect date for nonservice-connected pension.  


As for the petition to reopen the claim for service connection for an acquired psychiatric disorder, there are indications in the file that the Veteran is receiving Social Security Administration (SSA) benefits (see a May 2000 VA examination report).  On remand, SSA records should be requested and associated with the file.  A negative reply is requested.  

Service treatment records from the Veteran's second period of service (November 1974 to November 1977) are not in the file.  On remand, request these service treatment records and associate them with the file.  

Also, the Veteran has alleged over and over that he was hospitalized and received psychiatric treatment while serving in Korea during this second period of service.  In March 2007, an authorization and consent form was submitted stating the Veteran was treated in a mental hospital in Seoul, South Korea.  On remand, if the service treatment records do not show the Veteran was hospitalized for a psychiatric disability, ask the Veteran again for the name of the hospital where he was treated.  If a hospital is identified, request records for the Veteran during the time period his personnel records show he was in Korea: December 1974 to December 1975.  

If and only if service treatment records or hospital records show treatment for a mental illness, schedule the Veteran for VA examination to determine the nature and etiology of any psychiatric disability.  

Accordingly, the case is REMANDED for the following action: 

1. Issue a SOC to the Veteran and his representative, addressing the April 2003 decision that denied the claim for an effective date earlier than March 27, 2000 for the grant of nonservice-connected pension benefits.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this claim.  

2. Request SSA records and associate them with the file.  A negative response is requested and should be placed in the file.  

3. Request service treatment records from the Veteran's second period of service (November 1974 to November 1977) and associate them with the file.  A negative reply is requested.  

4. If the service treatment records do not show the Veteran was hospitalized for a psychiatric disability (or if the records are unavailable), ask the Veteran again for the name of the hospital where he was treated.  If a hospital is identified, request records for the Veteran during the time period his personnel records show he was in Korea: December 1974 to December 1975.  

5.  Readjudicate the petition to reopen the claim for service connection for an acquired psychiatric disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

